Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered April 19, 2004 following a hearing in a proceeding pursuant to Family Ct Act article 3. The order granted the petition seeking an extension of respondent’s placement with the New York State Office of Children and Family Services for a 12-month period commencing April 7, 2004.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs (see Matter of Justin P., 251 AD2d 1057 [1998]). Present—Scudder, J.P., Kehoe, Martoche and Lawton, JJ.